DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Election/Restrictions
Applicant’s election without traverse of Group I claims, claims 1-5, in the reply filed on 10/27/2022 is acknowledged.  Claim 6-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II claims, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding Claims 1-5, Claim 1 recites “A (poly)glycerol-based alkoxysilane, comprising a (poly)glycerol skeleton with an average polymerization degree of 1 to 100, and a plurality of alkoxysilyl groups at a terminal.”  This recitation is unclear and confusing whether the terminal is for the (poly)glycerol-based alkoxysilane or the (poly)glycerol skeleton because neither are recited as having a terminal.  Therefore the claims are indefinite.     
Claim Rejections - 35 USC § 102/103
 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.  As set forth in MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In accordance with MPEP 2144.05 III Applicants can rebut a prima facie case of obviousness by showing the criticality of the ranges.   
Claim(s) 1-5 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over the article entitled “Fast and Easily Applicable Glycerol-Based Spray Coating”, Becherer et al., Progress in Organic Coatings 87 146- 154 (2015), (C) 2015 The Authors. Published by Elsevier B.V., (hereinafter “Becherer”. 
Regarding Claims 1-5 Becherer discloses in the entire document particularly in the abstract and at pages 147-148 and “Synthesis”, pages 149-150, “3.1 Synthesis including Scheme 1, and “3.2 Coating” and page 153 “Conclusion” a silylated glycerol based linear copolymer was synthesized and covalently immobilized by applying a simple spray coating procedure.  Ethoxyethyl glycidyl ether (EEGE) was synthesized according to the literature, dried over CaH2, and distilled prior to use.  Poly(GME)90 -stat-(EEGE)10, further on denoted p(GME)-s(EEGE) was prepared by a modified procedure based on the work reported by Labbe et al.  Triethoxysilyl functionalized poly(GME)90-stat-(OH)9 -stat(Sil)1 further on denoted p(GME)-s-(OH)-Sil was obtained by silylation of p(GME)-s-(EEGE).  Therefore, p(GME)-s-(EEGE) (2g, 0.23 mmol, 1 eq.) was dissolved in THF ( 40 ml) in a PTFE flask, followed by the addition of triethylamine (0.09 ml, 0.70 mmol, 3 eq.) and 3-(triethoxysilyl )propyl isocyanate (0.3 ml, 1.30 mmol, 5.6 eq. ). The reaction was allowed to proceed for 24 h at room temperature.  
Aiming at optically transparent coatings that could be used to render glass surfaces resistant against marine fouling organisms a synthetic approach was tailored and applied previously successfully used for providing various glass surfaces with protein and cell resistance.  Within this approach, terminally triethoxysilyl functionalized linear glycerol based homopolymers were covalently immobilized on silica by immersing the respective substrates in a solution of the polymer. The silyl moiety enabled the covalent immobilization via siloxane bond formation, following the same chemistry which is commonly applied for crosslinking silicone based FRCs.  
For this purpose, several aspects of the synthetic procedure were further developed. Firstly, the chain length was increased by a factor of five to obtain thicker coatings that when applied by spraying provided an increased nonfouling performance compared to the previously published compounds and may even provide prolonged stability in marine environments.  As the chain length which is achievable with the previously used anionic polymerization of glycidyl ethers was limited to approximately 3 kDa, a different polymerization procedure was applied that enabled the synthesis of polymers with molecular weights of up to 100 kDa.  Secondly, methoxy moieties were used as side groups instead of hydroxyl moieties. In this way it was intended to reduce the susceptibility toward aggregation in solution via crosslinking of alcohol and alkoxy silane groups, a reaction to be expected for the part within the two-part coating formulation which contains the polymer with the silyl moiety. In order to enable the incorporation of alkoxy silane groups after polymerization, glycidylmethyl ether (GME) was copolymerized with ethoxyethylglycidyl ether (EEGE).  Whereas GME made up the methoxy side group, EEGE contained a latent hydroxyl group that could be deprotected after polymerization and further modified with the alkoxy silane moiety. Therefore, GME and acetal protected glycidol (EEGE) were randomly copolymerized with a molar feeding ratio of 10-1 to yield linear methoxylated polyglycerol with 10% hydroxyl groups (Scheme 1):  
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 Synthesis of triethoxysilyl functionalized linear glycerol based copolymer p(GME)-s-(OH)-Sil by statistical copolymerization of glycidyl methyl ether (GME) and ethoxyethyl glycidyl ether (EEGE). acetal deprotection and functionalization with 3-(triethoxysilyl)propyl isocyanate (TEPIC) {reading on a (poly)glycerol-based alkoxysilane, comprising a (poly)glycerol skeleton with an average polymerization degree of 1 to 100, (from the 10 for the polyglycerol of Scheme 1 and a plurality of alkoxysilyl groups at a terminal (from the incorporation of alkoxy silane groups after polymerization, with the copolymerization of glycidylmethyl ether (GME) with ethoxyethylglycidyl ether (EEGE) where isocyanate is a second reactive functional group for pending Claims 2 and 4-5 and where hydrogen or methoxy groups are a first reactive group of the polyglycerol for pending Claim 2 }.  These disclosures anticipate or render obvious to one skilled in the art of alkoxysilane chemistry pending Claims 1-2 and 4-5.  Also for Claim 3 with the copolymer p(GME)-s-(OH)-Sil has the group 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 such a group of the triethoxysilyl functionalized linear glycerol reads on formula (1) of pending Claim 3 where p, q and r are zero n=10 and R1 is hydrogen.  From these disclosures Claim 3 is anticipated with these values within those of the pending Claim or rendered obvious by these values. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH STACHEL whose telephone number is (571)270-3466.  The examiner can normally be reached on 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALLIE SHOSHO can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/KENNETH J STACHEL/Primary Examiner, Art Unit 1787